122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Erick O. JUAREZ-CARDONA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
Nos. 97-70085, Aab-gzo-hlx.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 5, 1997.

Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Erick O. Juarez-Cardona, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals' ("BIA") decision denying his application for asylum and withholding of deportation.  We have jurisdiction under 8 U.S.C. § 1105a(a).  We review for substantial evidence, see Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995), and we deny the petition for review.


3
The BIA's determination that Juarez-Cardona failed to establish a well-founded fear of future persecution in Guatemala on account of his political opinion was supported by reasonable, substantial, and probative evidence.  See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992);  see also Sangha v. INS, 103 F.3d 1482, 1488-90 (9th Cir.1997) (holding that alien must establish he held an affirmative political opinion, or that persecutors acted upon a political opinion which was attributed to him);  Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995) (holding that alien must establish particularized individual persecution based upon political opinion).


4
Because Juarez-Cardona failed to demonstrate a well-founded fear of persecution, he also failed to satisfy the higher standard required for withholding of deportation.  See id.


5
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3